Citation Nr: 0007519	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the left hip.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with degenerative disc 
disease and limitation of motion, currently evaluated as 40 
percent disabling. 

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine with limitation of motion, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for coronary 
artery disease status post coronary artery bypass graft with 
angina and hypertension, currently evaluated as 30 percent 
disabling. 





REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1988 and from November 1991 to November 1994.   

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 1998, inter alia, it was remanded 
to the Department of Veterans Affairs (VA), Regional Office 
(RO) in Fort Harrison, Montana.  Following the completion of 
the requested development, the case was returned to the Board 
in February 2000, and is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left hip disability is manifested by normal 
findings upon objective examination.

3.  The veteran's low back disability is currently manifested 
by severe limitation of motion, with complaints of pain on 
motion, but without functional loss due to pain, fracture of 
the vertebra, ankylosis, muscle spasm, absent ankle jerk, or 
other neurological findings compatible with sciatic 
neuropathy.  

4.  The symptomatology associated with the veteran's cervical 
spine disability is productive of no more than moderate 
limitation of motion, without functional loss due to pain, 
fracture of the vertebra, ankylosis, muscle spasm, or other 
neurological findings compatible with sciatic neuropathy.  

5.  The veteran's coronary artery disease status post 
coronary artery bypass graft with angina and hypertension, 
has not resulted in acute coronary thrombosis or occlusion, 
there is no history of repeated anginal attacks, and it does 
not preclude more than light manual labor.  The veteran has 
not had more than one episode of congestive heart failure in 
the past year, he denies angina, and his stress test achieved 
a METS of 7 during testing.


CONCLUSIONS OF LAW

1.  A compensable rating for degenerative arthritis of the 
left hip is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 5010, 
5251, 5252, 5253 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for a low back disability, characterized as degenerative 
arthritis of the lumbosacral spine with degenerative disc 
disease and limitation of motion are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5003, 5292, 5293. (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5290, 5293 (1999).

4.  The criteria for an evaluation in excess of 30 percent 
for coronary artery disease status post coronary artery 
bypass graft with angina and hypertension, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.104, Diagnostic Code 7005(1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  Pursuant to the Board's 1998 
remand, the veteran was asked by letter dated in October 1998 
to disclose the identity of the medical care providers who 
had treated him for the disabilities at issue since 1993.  
The veteran failed to respond to this request.  Further, the 
veteran was afforded VA examinations pertaining to the 
disabilities at issue in March 1999.  No further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1999).  

Factual Background

Following the veteran's separation from his first period of 
service, service connection was granted in a June 1989 rating 
decision for coronary artery disease, degenerative arthritis 
of the left hip, and degenerative arthritis of the low back.  
Coronary artery disease was evaluated as 30 percent disabling 
from September 1988.  Degenerative arthritis of the left hip 
and degenerative arthritis of the low back were found to be 
noncompensable.  

In a July 1990 rating decision, service connection was 
granted for degenerative arthritis of the cervical spine, and 
evaluated in conjunction with the evaluation of degenerative 
arthritis of multiple joints as 10 percent disabling. 

The veteran returned to active service in 1991.  Service 
medical records for his second period of service reveal that 
in July 1994, a Magnetic Resonance Imaging of the veteran's 
lumbar spine detected moderate stenosis at the L 3 and 4, L 4 
and 5, moderate to severe stenosis produced by an inferiorly 
extending right paracentral herniated nucleus pulposus and 
significantly hypertrophied posterior elements, and slightly 
more mild stenosis at multiple levels.  

As indicated, the veteran was separated from his second 
period of service on November 30, 1994.  The veteran filed a 
claim for an increase in the evaluations of the disorders at 
issue in December 1994.  

In a February 1995 VA cardiac examination, it was noted that 
the veteran's heart disorder and periodic angina were 
controlled with medication; that the heart was regular and 
EKG was abnormal.  

In a February 1996 rating decision, the evaluation of the 
veteran's service-connected heart disorder was continued at 
30 percent.  The evaluation of the veteran's arthritis of 
multiple joints was increased from a 10 percent to a 20 
percent evaluation.  

The veteran underwent VA orthopedic examination in June 1996.  
The veteran described his neck pain as intermittent, mid-
lateral with left and right muscular pain.  He reported that 
his low back pain was chronic and that he had radiation into 
both legs.  The veteran stated that he had posterior lateral 
thigh pain down to the calf area on the right and left.  He 
reported having pain in the left posterior gluteal area.  The 
examiner indicated that it appeared that the veteran had 
lumbar and cervical degenerative disc disease.  The examiner 
further stated that the veteran's "posterior" hip pain was 
lumbar radiculopathy.  

Following VA cardiac examination in June 1996, the examiner's 
impression was "disease of the heart, manifest by abnormal 
echocardiogram, exercise limitation, Class I."  The examiner 
had noted that the hypertension claims were questionable, 
although the veteran claimed 2 episodes.  Blood pressure was 
120/78.  The examiner noted that the veteran presented a 
normal EKG and that the chest X-ray demonstrated the heart to 
be in the upper limits of normal size, and essentially 
unchanged for the prior 5 to 6 years (last X-ray available).  
The examiner opined that the veteran was in stable cardiac 
condition, and rated him as a Class I, or at the very most a 
Class II.  

Based upon the foregoing evidence, in a January 1997 rating 
decision, a 40 percent disability evaluation was assigned to 
service-connected degenerative arthritis of the lumbosacral 
spine, effective from December 1, 1994; a 20 percent 
disability evaluation was assigned to service-connected 
degenerative arthritis of the cervical spine, effective from 
December 1, 1994; a zero percent disability evaluation was 
assigned to service-connected left hip arthritis; and a 30 
percent disability evaluation was assigned to service-
connected coronary artery disease with angina, and 
hypertension, effective from December 1, 1994.   

In January 1997, the veteran was hospitalized for coronary 
artery bypass surgery.  The preoperative and postoperative 
diagnosis was arteriosclerotic heart disease.  

In a March 1997, rating decision, the veteran's service-
connected coronary artery disease was recharacterized as 
coronary artery disease, status post coronary artery bypass 
graft with angina and headaches, and evaluated as 100 percent 
disabling effective January 16, 1997 to March 1, 1998, based 
upon the coronary artery bypass surgery, and 30 percent 
disabling effective from March 1, 1998.  

In March 1999, pursuant to the Board's 1998 remand, the 
veteran underwent VA orthopedic and neurological examinations 
of the left hip, cervical spine, and lumbar spine.  The 
reports of those examinations will be reviewed separately as 
they pertain to the disabilities at issue.  It is noted, 
however, that the report of each examination indicates that 
the veteran's claims folder was provided to the examiner for 
review prior to the examination.  

The report of the March 1999 VA orthopedic examination 
pertaining to the left hip, states that the examination of 
the left hip was within normal limits so far as intrinsic hip 
disease was noted.  The examiner stated that he suspected 
that the veteran's left hip pain was due to the severe 
degenerative arthritis of the lumbar spine with some 
radiation to the posterior left hip.  The examiner stated 
that the veteran had no complaint of anterior hip pain or 
anything that would suggest an arthritic or traumatic 
condition of the left hip joint.  The veteran had normal 
active and passive range of motion of both hips.  Straight 
leg raising test was negative.  X-ray of the hip was 
completely within normal limits.  

The report of the March 1999 VA neurological examination 
pertaining to the left lower extremity noted that the veteran 
was negative for straight leg raising test to 80 degrees 
bilaterally.  The neurological examiner provided no diagnosis 
regarding the left hip.  

The report of the March 1999 VA orthopedic examination 
pertaining to the cervical spine, states that the veteran has 
cervical spine rotation to 50 degrees, bilaterally, and 
lateral flexion to 20 degrees, bilaterally.  It was noted 
that the veteran has normal flexion, but has 50 percent of 
normal extension.  The veteran complained of diffuse pain in 
the posterior cervical spine.  X-ray showed complete collapse 
of the C3-4 and C5-6 interspaces with significant involvement 
of the posterior facet joints.  There were also posterior 
osteophytes at both levels.  

The report of the March 1999 VA neurological examination 
pertaining to the cervical spine noted the neck to be supple.  
Flexion and extension of the cervical spine were described as 
normal.  Lateral flexion was to 30 degrees and rotation was 
to 45 degrees, bilaterally.  There was no tenderness or 
muscle spasm in the cervical spine area.  There was crepitus 
with movement of the head and neck.  Deep tendon reflexes 
were 1 + hypoactive at the biceps and brachioradialis.  The 
left triceps reflex was absent.  The cervical spine X-rays 
dated in March 1999 revealed marked disc space narrowing at 
the C3-4 and C5-6 levels.  The examiner's impression was that 
the veteran has severe degenerative cervical spine disease.  
The examiner stated that the history was not suggestive of a 
symptomatic cervical radiculopathy.  The examiner stated that 
the review of the x-rays revealed marked narrowing of the 
disc spaces at C3-4 and C5-6 levels with associated anterior 
spurring.   

The report of the March 1999 VA orthopedic examination 
pertaining to the lumbar spine, states that the flexion of 
the lumbar spine was to 65 degrees and extension was to 5 
degrees.  Lateral flexion was to 20 degrees, left and right.  
The veteran complained of generalized lumbar pain, both 
midline and paravertebral with range of motion testing.  X-
rays showed marked lumbar scoliosis with concavity to the 
left side.  There was complete collapse of all interspaces 
from L1 through S1.  There was marked osteophyte formation, 
particularly on the left side and posteriorly and most 
prominently at L3-4, L4-5 and L5-S1.  It was noted that the 
veteran had marked spinal stenosis and foraminal stenosis at 
L3-4, L4-5, and L5-S1.  The examiner concluded that the 
veteran's complaints of left hip pain was from the severe 
degenerative arthritis of the lumbar spine with some 
radiation of pain into the posterior left hip.  

The report of the March 1999 VA neurological examination 
pertaining to the lumbar spine, states that the flexion of 
the lumbar spine was to 70 degrees, extension to 10 degrees, 
and lateral flexion left and right to 10 degrees.  The 
veteran was noted to have scoliosis of the lumbar spine with 
curve open to the left.  He had no percussion tenderness over 
the lumbar spine and no sciatic notch tenderness.  Straight 
leg raising was negative to 80 degrees bilaterally.  Deep 
tendon reflexes were 2 + normal for the right knee jerk and 1 
+ hypoactive for the left knee jerk.  X-rays revealed 
narrowing of the intervertebral disc spaces at L5 with marked 
spondylosis of the L1-L5 vertebrae that was particularly 
marked anteriorly and to the left at the L3-4 level where 
bridging osteophytes were noted.  There was marked degree of 
scoliosis with curve open to the left.  The examiner's 
impression was severe lumbar degenerative spine disease with 
marked narrowing of the intervertebral disc spaces with 
prominent spondylosis which is most marked at the 

L3-4 level.  The examiner noted that the veteran's history 
was strongly suggestive of a specified lumbosacral radicular 
injury or symptomatic lumbar canal stenosis.  The history was 
not typical of sciatica. The examiner indicated that the 
veteran had no evidence of motor weakness in either lower 
extremity or history of bowel or bladder dysfunction.  The 
sensory abnormalities in both feet were more suggestive to 
the examiner of a distal polyneuropathy than of a lumbosacral 
radicular process.    

Pursuant to the Board's 1998 remand, the veteran underwent a 
VA cardiology examination in June 1999.  The scheduling 
documents for that examination indicated that the claims 
folder was made available to the examiner prior to the 
examination.  The report of that examination noted that the 
veteran had reported a cardiac history since 1986 with 
complaints of angina at that time.  It was further noted that 
the veteran had undergone triple bypass surgery.  The veteran 
reported that he had been stable since that time, and 
presented with no complaints of recurrent exertion angina or 
angina at rest.  The veteran did complain of dyspnea with 
exertion after walking about 2 blocks on the flat.  There was 
no pressure in the chest or cough associated with the 
dyspnea.  The record demonstrated an abnormal echocardiogram 
from 1996 consistent with cardiomegaly in multiple chambers 
and suggestive of cardiomyopathy with mitral regurgitation.  
The chest X-ray at the same time was negative for cardiac 
enlargement or other chronic changes.  The last EKG was noted 
as normal.  The laboratory findings showed normal blood sugar 
as well as serum cholesterol within normal limits.  On 
examination, the heart was regular with no murmur.  There was 
no evidence of displacement of the PMI by percussion.  There 
were no thrills, no lifting left ventricular and or right 
ventricular, and no peripheral edema noted.  No gallops were 
present and there was no cyanosis noted.  The stress test, 
dated July 15, 1999, noted the veteran achieved a METS of 7 
during testing.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1997).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1997).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

Degenerative Arthritis of the 
Lumbosacral Spine, Cervical Spine, and Left Hip

The veteran contends that he is entitled to an increased 
evaluation for degenerative arthritis of the lumbosacral 
spine with degenerative disc disease and limitation of 
motion, degenerative arthritis of the cervical spine with 
limitation of motion, and degenerative arthritis of the left 
hip.  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. Part 4, § 
4.40 (1999).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999). 

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Left Hip

The veteran's degenerative arthritis of the left hip 
disability is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for degenerative arthritis.  Under this 
provision, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, no added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Diagnostic Code 5003.

Limitation of extension motion of the thigh to 5 degrees will 
be evaluated as 10 percent disabling.  Diagnostic Code 5251.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the thigh to 30 degrees.  When limited to 45 
degrees, a 10 percent evaluation is assignable.  Diagnostic 
Code 5252.

Limitation of abduction motion of the thigh beyond 10 degrees 
will be evaluated as 20 percent disabling, while limitation 
of abduction motion of the thigh where one cannot cross legs 
will be evaluated as 10 percent disabling.  Limitation of 
rotation motion of the thigh where one cannot toe-out more 
than 15 degrees in the affected leg will be evaluated as 10 
percent disabling.  Diagnostic Code 5253.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran has been afforded a number of VA examinations to 
determine the severity of his left hip disability.  The most 
recent VA orthopedic and neurological examinations in March 
1999, were undertaken in an effort to resolve inconsistencies 
concerning the extent of disability of the left hip.  In this 
regard, the Board notes that the 1999 orthopedic examiner 
stated that he suspected that the veteran's left hip pain was 
due to the severe degenerative arthritis of the lumbar spine 
with some radiation to the posterior left hip.  The veteran 
reportedly had normal active and passive range of motion of 
both hips.  Examination of the left hip including X-rays was 
within normal limits.  Moreover, the 1999 neurological 
examiner offered no diagnosis pertinent to the left hip.  
Thus, the Board finds that a compensable rating is not 
warranted for degenerative arthritis of the left hip, nor has 
a compensable evaluation been warranted since December 1, 
1994.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar Spine Disability

The veteran's low back disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292, on the 
basis of degenerative arthritis established by X-ray findings 
and limitation of motion under the appropriate diagnostic 
code for the lumbar spine.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  Under that Code, the veteran's current 
40 percent evaluation is the highest rating available based 
upon the presence of severe limitation of motion.  Diagnostic 
Code 5292.

The Board, however, has considered all other diagnostic codes 
pertinent to the lumbar spine for the purpose of determining 
whether an evaluation in excess of 40 percent is warranted.  

In that regard, it is noted that neither a fractured vertebra 
nor ankylosis of the lumbar spine has been shown so as to 
warrant an increased evaluation under Diagnostic Codes 5285 
or 5289.  

A 60 percent evaluation is warranted, however, for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  A 40 percent 
evaluation may be assigned for intervertebral disc syndrome 
which is severe; recurring attacks, with intermittent relief.  
Diagnostic Code 5293.

As noted, in March 1999 the veteran was afforded a thorough 
VA examination of the lumbar spine that included a 
neurological evaluation.  Significantly, this evaluation 
failed to disclose muscle spasm, absent ankle jerk, or other 
neurological findings compatible with sciatic neuropathy.  In 
fact, the examining neurologist noted that the veteran's 
history was not typical of sciatica, and that the sensory 
abnormalities in the veteran's feet were more suggestive of a 
distal polyneuropathy than a lumbosacral radicular process.  
Accordingly, a higher rating is not in order for degenerative 
arthritis of the lumbar spine under Diagnostic Code 5293.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the veteran does not exhibit 
weakness, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by a 40 percent evaluation.  The 
medical evidence of record reveals no evidence of atrophy or 
weakness.  Although there were complaints of generalized 
lumbar pain with range of motion testing in the 1999 
orthopedic examination, it is also noted that the veteran had 
flexion of the lumbar spine to 65 degrees and extension to 5 
degrees in that examination.  Considering the extent of 
lumbar motion available to the veteran, and the lack of 
neurological deficit attributable to the service-connected 
disability the Board does not find that the objective 
demonstration of pain on motion is sufficient to warrant a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, or 4.59 do not provide a basis for a higher 
evaluation under Diagnostic Codes 5292.   

In summary, the Board notes that a careful review of the 
competent medical evidence in this case fails to disclose the 
requisite manifestations for an increased evaluation of the 
veteran's low back disability under the pertinent Diagnostic 
Codes.  The veteran's written and oral statements concerning 
the degree of his low back disability have been considered, 
but are outweighed by the objective medical findings on 
examination.  The Board has included in that assessment 
consideration of functional limitations resulting from pain 
on use as set out in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Further, the veteran has not demonstrated a basis upon which 
to assign an evaluation in excess of the current 40 percent 
rating for a lumbar spine disability since December 1, 1994.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Cervical Spine

The veteran's degenerative arthritis of the cervical spine is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003-5290, on the basis of degenerative arthritis established 
by X-ray findings and limitation of motion under the 
appropriate diagnostic code for the cervical spine.  

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling.  Moderate limitation of 
motion is evaluated as 20 percent disabling.  Slight 
limitation of motion merits continuation of the 10 percent 
evaluation. 38 C.F.R. § 4.71a, Code 5290.

The objective medical evidence, in particular the most recent 
examinations of 1999, reveals that the veteran's cervical 
spine disorder is manifested in terms of range of motion by 
essentially normal flexion, and at least 50 percent of normal 
extension.  (Note, however, that the neurological examination 
disclosed normal flexion and extension).  The veteran 
complained of diffuse pain in the posterior cervical spine, 
but there was no tenderness or muscle spasm in the cervical 
spine area.  Although the neurological examiner's impression 
was that the veteran has severe degenerative cervical spine 
disease, he also stated that the history was not suggestive 
of a symptomatic cervical radiculopathy.  

When considering the objective medical evidence, it is 
apparent that the veteran has no more than moderate 
limitation of cervical spine motion, even considering the 
pain at the posterior cervical spine.  The veteran is 
therefore not entitled to an evaluation in excess of a 20 
percent rating under code 5290 because a severe limitation of 
cervical spine motion is not demonstrated. 38 C.F.R. Part 4, 
Code 5290 (1998). There is no basis for a higher evaluation 
under code 5285, or 5287 as there is no evidence of cord 
involvement, and no requirement for a neck brace (jury mast), 
or no ankylosis. 38 C.F.R. Part 4, Codes 5285 and 5287 
(1999).  Further, as indicated by the 1999 neurological 
assessment there is no basis to find the presence of 
intervertebral disc syndrome at the cervical spine so as to 
warrant an increased evaluation under Diagnostic Code 5293.

In evaluating the veteran's claim, the Board has also 
considered functional impairment of the neck due to pain, 
including the extent to which the veteran's neck pain has 
been shown to adversely affect the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (1999).  Functional 
loss contemplates the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1998).  See also DeLuca, 
supra. The objective medical findings show essentially full 
range of motion (with the exception of the 1999 orthopedic 
examination that showed 50 percent of normal extension).  
While pain has been noted, there is no evidence of muscle 
atrophy and any pain affecting strength and motion is not 
shown to a degree beyond that contemplated by the current 20 
percent schedular evaluation.  The Board therefore concludes 
that the evaluation currently assigned accurately reflects 
the degree of disability produced as a result of the 
veteran's cervical spine pathology, including complaints of 
pain.  

Further, the veteran has not demonstrated a basis upon which 
to assign an evaluation in excess of the current 20 percent 
rating for a cervical spine disability since December 1, 
1994.  Fenderson v. West, 12 Vet. App. 119 (1999).


Coronary Artery Disease 

In January 1997, the veteran was hospitalized for coronary 
artery bypass surgery.  The preoperative and postoperative 
diagnosis was arteriosclerotic heart disease.  

The veteran's service-connected coronary disorder 
characterized as coronary artery disease, status post 
coronary artery bypass graft with angina and hypertension, 
was evaluated as 100 percent disabling effective January 16, 
1997 to March 1, 1998, based upon the January 1997 coronary 
artery bypass surgery, but has been evaluated as 30 percent 
disabling, effective from March 1, 1998.  

First it is noted that the veteran's service-connected 
coronary artery disease with angina and hypertension is 
currently rated as a single disability under Diagnostic Code 
7005.  The Board finds that proceeding in such a manner is 
appropriate since  the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999); Esteban v. Brown, 6 Vet. App. 259 (1994).  As noted 
in the June 1996, examination, the veteran's hypertension 
claims were questionable, and as noted in the June 1999 
cardiology examination, the veteran presented with no 
complaints of recurrent exertion angina or angina at rest.  

The Board notes further that effective January 12, 1998, 
during the pendency of this appeal, the VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4, was amended 
with regard to rating disabilities of the cardiovascular 
system. 62 Fed. Reg. 62507 (1997) (codified at 38 C.F.R. §§ 
4.104). Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran notice of the revised regulations in the 
August 1999 supplemental statement of the case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with 

consideration of the pre-1998 and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).

Following the January 1998 revision, Diagnostic Code 7005 
provides that a veteran who, upon a workload of greater than 
5 metabolic equivalents (METs) but not greater than 7 METs, 
demonstrates dyspnea, fatigue, angina, dizziness or syncope, 
or shows evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray, is entitled to a 
30 percent evaluation.  A veteran who demonstrates more than 
one episode of acute congestive heart failure in the past 
year or who demonstrates dyspnea, fatigue, angina, dizziness 
or syncope upon a workload of greater than 3 METs but not 
greater than 5 METs, or for left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is entitled to a 60 
percent evaluation.  A veteran who suffers from chronic 
congestive heart failure or demonstrates dyspnea, fatigue, 
angina, dizziness, or syncope upon a workload of 3 METs or 
less, or shows left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is entitled to a 100 
percent evaluation.



The record clearly shows that the veteran does not meet the 
requirements for a 
rating in excess of 30 percent under the old rating criteria.  
He is not shown to have had a coronary occlusion or 
thrombosis or a history of repeated anginal attacks.  Nor is 
it shown that he is precluded from more than light manual 
labor solely because of his heart disease.  The evidence 
shows that the veteran does not have congestive heart failure 
and he has denied angina.  Moreover, upon examination in 1999 
EKG findings were noted as normal.  Accordingly, after 
considering the specific rating criteria for the veteran's 
heart disease in the context of the complete cardiac picture 
(to ensure a fair decision given the veteran's physical 
limitations), it is concluded that a rating in excess of 30 
percent is not warranted under the old criteria.  See 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1999).

The record also clearly shows that the veteran does not meet 
the requirements for a rating in excess of 30 percent under 
the January 1998 revision of Diagnostic Code 7005.  The 
veteran has not demonstrated more than one episode of acute 
congestive heart failure in the past year, nor has he 
demonstrated fatigue, angina, dizziness or syncope upon a 
workload of greater than 3 METs but not greater than 5 METs.  
Although the veteran demonstrated dyspnea, it was after 
walking 2 blocks.  Significantly, the veteran achieved a METS 
of 7 in the July 1999 stress test.  Further, his most recent 
EKG had normal findings.  Consequently, the preponderance of 
the evidence is against a rating greater than 30 percent for 
the veteran's service-connected coronary artery disease, 
status post coronary artery bypass graft with angina and 
hypertension under both the old and the new versions of 38 
C.F.R. § 4.104, Diagnostic Code 7005 (1999).  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  



ORDER

Entitlement to an increased (compensable) evaluation for 
degenerative arthritis of the left hip, is denied.

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine with degenerative disc 
disease and limitation of motion, is denied. 

Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine with limitation of motion, is 
denied.

Entitlement to an increased evaluation for coronary artery 
disease, status post coronary artery bypass graft with angina 
and hypertension, is denied.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

